  Case 1:20-cv-01010-CBK Document 22 Filed 11/04/20 Page 1 of 2 PageID #: 117




                              UNITED STATES DISTRICT COURT                                       gi^ 2020
                                 DISTRICT OF SOUTH DAKOTA                                              >
                                       NORTHERN DIVISION



 MATTHEW ST.PIERRE,                                                  1:20-CV-01010-CBK

                         Petitioner,
                                                                            ORDER
         vs.



 UNITED STATES OF AMERICA,

                         Respondent.

       Petitioner filed a motion to vacate, set aside, or correct his conviction and sentence. He
has also filed a motion "to request lift of separatee." There is no such thing in federal law as a
"separatee." Petitioner seeks on order allowing him to have contact with his co-defendant based
upon his claim that they have a child together.
       Petitioner and his co-defendant, Desarae Makes Him First, were arrested in October
2016, and detained pending trial on first degree murder charges. They both pleaded guilty to
second degree murder in connection with the death of Ms. Makes Him First's daughter.
Defendant was sentenced to 480 months imprisonment and his co-defendant was sentenced to
365 months imprisonment. While she was in custody awaiting trial, Ms. Makes Him First gave
birth to a child on April 4,2017. She reported to the U.S. Probation Officer that she does not
know who fathered the child. Petitioner claimed that he was the father.
       Petitioner is under no restrictions from this Court as to the conditions of his confinement.
The conditions of his confinement are solely determined by the Federal Bureau of Prisons
(B.O.P.). The B.O.P. has restrictions upon inmate conespondence with inmates of other
institutions, see 28 C.F.R. § 540.17 and Program Statement 5265.14. Motions to vacate, set
aside, or correct sentence pursuant to 28 U.S.C. § 2255 address the fact and duration of a
petitioner's confinement, not the rules and regulations of such confinement. See Spencer v.
Haynes. 774 F.3d 467,469-70(8th Cir. 2014). Such claims must be addressed through the
prison's grievance procedures and litigated, if at all, in the district in which a prisoner is
confined.
Case 1:20-cv-01010-CBK Document 22 Filed 11/04/20 Page 2 of 2 PageID #: 118




    Now,therefore,
    IT IS ORDERED that the motion. Doc. 15, is denied.
    DATED this 4th day of November, 2020.
                                      BY THE COURT:




                                      CHARLES B. KORNMANN
                                      United States District Judge
